Citation Nr: 0115624	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-24 402	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left eye disability.  










INTRODUCTION

The veteran served on active military duty from January 1952 
to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
a left eye disorder had not been received.  


FINDINGS OF FACT

1.  In November 1984, the RO denied service connection for a 
left eye disorder.  

2.  A May 2000 VA medical record bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or with 
evidence previously assembled, is so significant that it must 
be considered in order to decide fairly the merits of the 
claim for service connection for a left eye disability.  


CONCLUSION OF LAW

The additional evidence received since the RO's November 1984 
decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a left eye disability have been met.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue currently before the Board is whether the veteran 
has submitted new and material evidence sufficient to reopen 
his previously denied claim for service connection for a left 
eye disability.  In a November 1984 rating action, the RO 
denied service connection for an eye disorder.  At that time, 
the veteran asserted that he incurred an eye disability in 
1952 during his active military duty.  Available service 
medical records reflect a finding of severe left amblyopia in 
December 1953.  The veteran's vision was not corrected with 
glasses.  The March 1956 separation examination demonstrated 
that the veteran's eyes were normal.  

In November 1984, the RO determined that service connection 
for an eye disorder was not warranted on the basis that the 
evidence of record did not indicate that the veteran had a 
left eye disorder related to his active military duty.  The 
veteran's severe left amblyopia, which was shown in his 
service medical records, was considered to be a 
constitutional or developmental abnormality rather than a 
disability for compensation benefits under the law.  The 
veteran did not appeal the RO's November 1984 decision, 
which, therefore, became final.  38 U.S.C.A. § 7105 (West 
1991).  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); and Suttman v. Brown, 
5 Vet.App. 127, 135 (1993).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity as 
well as sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The Board has considered each item of evidence that has been 
added to the record since the final November 1984 rating 
action to determine whether it is new and material.  The 
evidence that was added to the record after the RO's November 
1984 denial of service connection for an eye condition 
includes the veteran's contentions, service medical records, 
and a recent VA medical report.  

Specifically, the veteran continues to assert that he 
incurred a left eye disorder during his active military duty.  
In particular, he contends that, during in-service training, 
he fell to the ground and "received a hard hit in . . . 
[his] left eye."  He also reports that, since that time, he 
has had pain in, and an inability to see from, his left eye.  
The additional service medical records received during the 
current appeal reflect that, in January 1955, the veteran 
underwent a tonsillectomy.  

Also received during the current appeal is a May 2000 letter 
from the VA Medical Center (VAMC) in San Juan, the 
Commonwealth of Puerto Rico.  According to this document, the 
veteran has been diagnosed with a left eye cataract 
extraction, and this diagnosis was obtained from his records.  

The Board finds that the May 2000 VA medical record provides 
evidence which bears directly and substantially upon the 
specific matter under consideration, is so significant that 
it must be considered to decide fairly the merits of this 
service connection claim, and was not considered by the RO 
when it rendered its denial in November 1984.  Specifically, 
the May 2000 VA document includes a diagnosis of a current 
left eye disability as well as a statement that this 
diagnosis is based upon the veteran's records.  This 
additional evidence indicates that the veteran has a current 
left eye disability and that, for at least some time, he has 
received treatment for this disorder.  While not commenting 
on the reliability, credibility or thoroughness of this 
statement, it does indicate, when taken at face value, that 
the veteran has a left eye disorder that may possibly be 
related to service.  The statement, for purposes of 
determining whether the claim should be reopened, is presumed 
credible because it is not inherently incredible or beyond 
the competence of the issuing medical personnel.  Such 
evidence, if established, would serve to support the 
veteran's claim for service connection for a left eye 
disorder.  See, e.g., 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2000).  

Consequently, the Board concludes that the May 2000 VA 
medical record constitutes new and material evidence under 
38 C.F.R. § 3.156(a).  As a result of this finding of new and 
material evidence, the Board is required to reopen the 
previously denied claim for service connection for a left eye 
disability.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
left eye disability is reopened, and to this extent only the 
appeal is granted.  


REMAND

As noted, this case was developed by the RO solely on the 
basis of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for a 
left eye disorder.  However, the veteran's claim for service 
connection for a left eye disability has been reopened and 
must now be considered on a de novo basis.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing and whether the claimant has been 
prejudiced by being denied those opportunities.  As noted in 
the present case, the Board is considering the issue on a 
differing basis than that considered by the RO.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

As the Board discussed in the previous portion of this 
decision, the May 2000 diagnosis of left cataract extraction 
at the San Juan VAMC was based upon the veteran's records.  A 
complete and thorough review of the claims folder indicates 
that no attempt has been made to obtain copies of records of 
medical treatment that the veteran has received at the San 
Juan VAMC.  On remand, therefore, an attempt should be made 
to procure copies of records of post-service VA treatment 
that the veteran has received at this medical facility which 
are available.  See Simington v. Brown, 9 Vet.App. 334 (1996) 
(per curiam) (stipulating that VA is deemed to have 
constructive knowledge of any documents "within the 
Secretary's control" and that any such documents relevant to 
the issue under consideration must be included in the record 
on appeal).  See also Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992) (regarding records in constructive possession of VA).  

A complete and thorough review of the claims folder indicates 
that the veteran has not been accorded a pertinent VA 
examination for his current left eye disorder.  Thus, 
following receipt of any additional records of post-service 
eye treatment that the veteran has received, the Board 
believes that he should be accorded a thorough and 
contemporaneous VA ophthalmology examination.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  In addition, the RO should furnish 
the veteran the appropriate release of 
information forms in order to procure 
copies of all VA, private, and military 
medical records regarding treatment that 
he has received for his left eye 
condition since his separation from 
service.  All such available documents 
should be obtained and associated with 
the claims folder.  

3.  The RO should also specifically 
request the VAMC in San Juan, the 
Commonwealth of Puerto Rico to furnish 
copies of all previously unobtained 
records of treatment that the veteran has 
received at that medical facility since 
his separation from service.  All such 
available documents should be procured and 
associated with the claims folder.  

4(a).  Thereafter, the veteran should be 
accorded a VA ophthalmology examination 
to determine the nature, severity, and 
etiology of any left eye disability.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  All specialized testing deemed 
necessary should be performed.  

4(b).  Following a review of the claims 
folder (including any additional evidence 
received pursuant to paragraphs one 
through three of this Remand) as well as 
the results of the current examination 
(including the physical evaluation and 
the findings on any specialized testing 
completed), the examiner is requested to 
state specifically whether the veteran 
has a left eye disability.  If so, the 
examiner is asked to render an opinion as 
to whether any such left eye disorder 
found on examination is as likely as not 
related to the veteran's active military 
duty, including the in-service finding of 
severe left amblyopia.  

5.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for a left eye disability.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

 



